        Case 3:19-cv-00616-JWD-RLB           Document 16      04/30/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA


IVAN ALLEN
                                                          CIVIL ACTION
VERSUS
                                                          NO. 19-616-JWD-RLB
H & M TRUCKING, INC., ET AL.
                                         OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 14) dated April 13, 2020, to which an objection

was filed (Doc. 15),

       IT IS ORDERED that the Motion to Remand (Doc. 4) filed by Plaintiff, Ivan Allen,

is DENIED. Plaintiff’s mere offer of a stipulation that the claim did not exceed $75,000.00

is insufficient. See Lilly v. Dollar Gen. Corp., No. CV 17-459-JJB-RLB, 2017 WL 4836539, at

*5 (M.D. La. Sept. 18, 2017) (“Here, Plaintiff similarly made no binding stipulation with her

petition, or at any point thereafter, and notably has not responded to Defendant's request for

such an admission.”), report and recommendation adopted, No. 17-459, 2017 WL 4820352 (M.D.

La. Oct. 25, 2017); Lilly v. Allstate Ins. Co., No. 07-8087, 2007 WL 4255616, at *1 (E.D. La.

Nov. 30, 2007) (“Although plaintiffs' complaint explicitly states that the amount in

controversy is less than $75,000, plaintiff did not verify her complaint or file a separate,

binding stipulation that she would not seek to amend her complaint to increase her requested

damages.”); Diaz II, Inc. v. Scottsdale Ins. Co., No. CIV.A. 07-235, 2007 WL 1228793, at *1

(E.D. La. Apr. 19, 2007) (“In response to the Court's order (Rec.Doc.3), the plaintiffs filed a

binding stipulation in which they declared that their damages do not exceed $75,000,
        Case 3:19-cv-00616-JWD-RLB           Document 16      04/30/20 Page 2 of 2



exclusive of attorneys fees and costs. They also stipulated that they would not seek to enforce

any judgment over $75,000, exclusive of attorneys fees and costs. This shows that the

jurisdictional [minimum] is not met.”). The Court agrees with the Magistrate Judge that

Defendants established that the amount in controversy requirement has been satisfied for

purposes of diversity jurisdiction.

       Signed in Baton Rouge, Louisiana, on April 30, 2020.

                                                  S
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
